EXHIBIT 10.1


SEPARATION AND RELEASE AGREEMENT


This Separation and Release Agreement (this “Agreement”) is made and entered
into as of the date on which this Agreement becomes fully executed (the
“Contract Date”), by and between Robert F. Hussey (“Employee” or “You”) and
Augme Technologies, Inc., a Delaware corporation; Hipcricket, Inc., a Delaware
corporation; and Geos Communications IP Holdings, Inc., a Delaware corporation
(collectively, the “Company” or “Employer”).  Employee and the Company are
sometimes each referred to herein as a “Party” and collectively, as the
“Parties”.  Terms used herein but not otherwise defined shall have the meanings
ascribed thereto in the Employment Agreement (as defined below).


WITNESSETH:


WHEREAS, Employee and the Company are parties to that certain Employment
Agreement, dated as of September 17, 2012, (the “Employment Agreement”); and


WHEREAS, on March 1, 2013, Employee separated from service to the Company and
the Company and Employee desire to provide for the terms of such separation as
provided herein;


NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, it is agreed as follows:


1.           You acknowledge that effective March 1, 2013 (the “Separation
Date”), your employment with the Company, including any and all offices you have
held with the Company or any of its subsidiaries and, without limitation, your
position as Chief Executive Officer of Augme Technologies, Inc., Hipcricket,
Inc., and Geos Communications IP Holdings, Inc., has terminated.


(a)           You acknowledge that on March 1, 2013 your position as a member of
the Board of Directors of Augme Technologies, Inc., Hipcricket, Inc., and Geos
Communications IP Holdings, Inc. ended as a result of your resignation as a
director.  On or before the Contract Date, Employee will deliver to the Company
an executed letter, in substantially the form attached hereto as Exhibit A,
memorializing Employee’s resignation which occurred on the Separation Date. The
contents of the resignation letter shall form the substance of the Company’s 8-K
filing with respect to the Employee’s depature.


(b)           The Employment Agreement is hereby terminated in its entirety and
is of no further force or effect, except that Sections 11, 12 and 13 of the
Employment Agreement shall remain in full force and effect.  The Parties
understand and agree that neither the making of this Agreement nor the
fulfillment of any condition or obligation of this Agreement constitutes an
admission of any liability or wrongdoing by Employee, the Company or any Company
Releasee.


2.           This Agreement supersedes any and all other agreements, written or
oral, which may exist between the Company and Employee concerning Employee’s
separation from the Company, including without limitation any representations
made to Employee by any executive officer or director of the Company.


3.           Employee Acknowledgments.


(a)           You have been advised by the Company to consult with the attorney
of your choice prior to signing this Agreement.


(b)           You have been given a period of at least twenty-one (21) days
within which to consider this Agreement.


 
-1-

--------------------------------------------------------------------------------

 
 
(c)           You would not be entitled to receive certain of the consideration
offered to You herein but for your signing this Agreement.


(d)           You may revoke this Agreement within seven (7) days after the date
You sign it by providing written notice of the revocation to the Company no
later than the seventh day after You sign it.  It is understood and agreed that
any notice of revocation received by the Company after the expiration of this
seven (7) day period shall be null and void.


4.           It is further expressly agreed by the Parties that this Agreement
shall not become effective or enforceable and the consideration referred to in
Section 6 below and elsewhere herein will not be paid until the seven (7) day
revocation period described in Section 3(d) above has expired.  Therefore, it is
expressly agreed by the Parties that the “Effective Date” of this Agreement is
the first day after the date the seven (7) day revocation period has expired.


5.           Employee represents that he has consulted or has had sufficient
opportunity to discuss with any person, including the attorney of his choice,
all provisions of this Agreement, that he has carefully read and fully
understands all the provisions of this Agreement, that he is competent to
execute this Agreement, and that he is voluntarily entering into this Agreement
of his own free will and accord, without reliance upon any statement or
representation of the Company or its representatives.


6.           Provided that Employee does not revoke this Agreement and complies
with his obligations hereunder, the Company agrees as follows:


(a)           For the period commencing as of March 1, 2013 and continuing until
September 17, 2013 (the “Separation Payment Period”), the Company will pay to
Employee an amount equal to $29,166.67 (less statutory deductions) per calendar
month, payable semi-monthly (pro-rated for partial months) in accordance with
the Company’s regular payroll practices. Additionally, the Company will pay to
Employee an amount equal to $4,000 (less statutory deductions), per calendar
month, payable semi-monthly (pro-rated for partial months) for the period
commencing as of March 1, 2013 to June 30, 2013. Further, the Company will pay
to Employee an amount equal to $16,000 (less statutory deductions), on the
regularly scheduled payroll following the Effective Date.


(b)           Employee has submitted to the Company a list of expenses for which
he is seeking reimbursement.  The Company has reviewed and will reimburse
Employee for approved expense claims of Employee in a timely fashion following
the Effective Date of this Agreement. In addition, immediately following the
Effective Date, the Company will pay the Employee $9,254.30, less statutory
deductions, representing any amounts owed Employee for accrued but unpaid and
accrued and unused paid time off. In addition, after the Effective Date, the
Company will reimburse You up to a maximum of $2,000.00, for your reasonable
legal fees and expenses incurred in negotiating this Agreement and related
matters; provided that You submit to the Company an invoice for such services
from your attorney.


(c)           As a condition of receiving payments through the Separation
Payment Period, You agree that you will not, for any purpose, attempt to access
or use any Company computer or computer system and will disclose to the Company
all passwords necessary to enable the Company to access all information, which
is password-protected on any of its computer equipment or on its computer
network or system.  Except as otherwise provided herein, You will return to the
Company within three days of the Effective Date all Company-owned communication
devices, equipment and property and any documents, files or records of any
nature, or any copy thereof that belong to the Company.


(d)           If Employee elects to for continue health care insurance under The
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company will pay Employee’s premiums for COBRA coverage through May 2013.


 
-2-

--------------------------------------------------------------------------------

 
 
7.           Stock Options.


1.           Employer and Employee agree that as of the Separation Date,
Employee has fully-vested 62,667 qualified options exercisable at $0.66.  This
will serve as your reference that You may for up to three months from the
Separation Date or until June 1, 2013 under Section 9.2 (a) of the attached
Augme 2010 Incentive Stock Option Plan exercise a total of 62,667 options and
cause the issuance of these amount of underlying common shares of Augme to be
issued free from restrictions to You.


(a)           Incentive Stock Option Plan. To the extent that the Options are
exercisable, Employee acknowledges that the Options must be exercised in
accordance with the terms of the Company’s Incentive Stock Option Plan (“ISO”).


(b)           Forfeiture of Stock Options. Employee further agrees that, to the
extent that Employee has been granted options to purchase common stock of the
Company in addition to the foregoing Options, Employee’s rights with respect to
any such additional options have not yet vested and will not vest, Employee will
have no rights with respect to such additional options.


8.           Except as provided in Section 6(d) above, Employee’s health
insurance and all other Company benefits will terminate according to the terms
of the plans.  This provision is not, however, intended to waive Employee’s
rights under COBRA.  Employee acknowledges that the Company will provide the
COBRA notice, in accordance with federal guidelines, under which Employee may
elect continuation of coverage.


9.           Employee represents and acknowledges that in executing this
Agreement, he does not rely and has not relied upon any representation or
statement made by the Company or any of its agents, representatives or attorneys
with regard to the subject matter, basis or effect of this Agreement or
otherwise other than the representations contained in this Agreement.


10.           Employee agrees as follows:


(a)           As a material inducement to the Company to enter into this
Agreement and subject to the terms of this Section 10, Employee hereby
irrevocably and unconditionally releases, acquits and forever discharges the
Company and each of its parent, owners, stockholders, predecessors, successors,
assigns, agents, directors, officers, employees, representatives, attorneys,
divisions, subsidiaries, affiliates and all persons acting by, through, under or
in concert with any of them, (collectively “Company Releasees”), from any and
all charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees and costs actually
incurred), of any nature whatsoever, known or unknown (“Claim” or “Claims”)
which Employee now has, owns, holds, or which Employee at any time heretofore
had, owned, or held against each of the Company Releasees, including, but not
limited to: (a) all Claims under the Age Discrimination in Employment Act of
1967, as amended; (b) all Claims under Title VII of the Civil Rights Act of
1964, as amended; (c) all Claims under the Employee Retirement Income Security
Act of 1974, as amended; (d) all Claims arising under the Americans With
Disabilities Act of 1990, as amended; (e) all Claims arising under the Family
and Medical Leave Act of 1993, as amended; (f) all Claims related to Employee’s
employment with the Company; (g) all Claims of unlawful discrimination based on
age, sex, race, religion, national origin, handicap, disability, equal pay,
sexual orientation or otherwise; (h) all Claims of wrongful discharge, breach of
an implied or express employment contract, negligent or intentional infliction
of emotional distress, libel, defamation, breach of privacy, fraud, breach of
any implied covenant of good faith and fair dealing and any other federal,
state, or local common law or statutory claims, whether in tort or in contract;
(i) all Claims related to unpaid wages, salary, overtime compensation, bonuses,
severance pay, vacation pay, expenses or other compensation or benefits arising
out of Employee’s employment with the Company; (j) all claims arising under any
federal, state or local regulation, law, code or statute; (k) all claims of
discrimination arising under any state or local law or ordinance; and (l) all
claims relating to any agreement, arrangement or understanding that Employee
has, or may have, with the Company (including, without limitation, the
Employment Agreement, but specifically excluding this Agreement, the Option
Agreements, and the Employment Shares  (collectively, the “Other
Agreements”)).  Notwithstanding anything to the contrary contained in this
subsection (a), the Company agrees that Employee shall remain a beneficiary
under any past and current Directors and Officers Insurance policies, and
notwithstanding anything to the contrary contained in this Agreement, Employee
is not releasing in any way any coverage under said insurance policies.


(b)           Employee covenants and promises not to sue or otherwise pursue
legal action against the Company, other than for breach of this Agreement or the
Other Agreements, and further covenants and promises to indemnify and defend the
Company from any and all such claims, demands and causes of action, including
the payment of reasonable costs and attorneys’ fees relating to any claim,
demand, or causes of action brought by him other than for breach of this
Agreement or the Other Agreements.  Employee agrees that should any legal action
be pursued on his behalf by any person or other entity against the Company
regarding the claims released by Employee in this Agreement, Employee will not
accept recovery from such action, but will assign such recovery to the Company
and agrees to indemnify the Company against such claims and assessment of
damages.  Employee further represents that he has filed no lawsuits against the
Company.


 
-3-

--------------------------------------------------------------------------------

 
 
11.           Employee agrees that he will not disparage or criticize the
Company, its Board of Directors, management, products or services and will not
otherwise do or say anything that could interfere in any way with the Company's
business interests, its reputation or any of its customer or other business
relationships.  The Company's Board of Directors and its corporate officers,
speaking on behalf of the Company, shall not disparage Employee.


12.           Employee agrees that for twelve months after the Separation Date,
he will not, directly or indirectly, enter into the employment of, render
services to, or acquire any interest whatsoever, whether as a sole proprietor,
partner, associate, shareholder, officer, director, consultant, trustee, lessor,
creditor, or otherwise, in any business trade or occupation in competition with
business of the Company.  Employee agrees that damages for breach of this
covenant will be difficult to determine and therefore consents that this
provision may be enforced by temporary or permanent injunction, without the
necessity of a bond.  Such injunctive relief shall in addition to and not in
place of any remedies at law.  Employee agrees that the provisions of this
paragraph are reasonable.  However, should any court ever find that any
provision within this paragraph is unreasonable, either in period of time,
geographical area, or otherwise, then and in that event Employee agrees that
this paragraph shall be interpreted and enforced to the maximum extent which the
court deems reasonable.  Notwithstanding the foregoing, nothing contained herein
shall prohibit Employee from continuing to serve (i) on the Board of Advisors of
Amphion Innovations, plc and Agentum Capital Partners and (ii) as Director of
Axcess International, Inc., Digital Lightware, CPX Interactive, LLC, Moonit.com,
and H.C. Wainwright Holding Company.


13.           If Employee or the Company determines that the other has breached
this Agreement, the non-breaching Party will notify the Party in breach of that
fact in writing and the Party in breach will be afforded ten (10) days to cure
the breach.


14.           No waiver of any of the terms of this Agreement shall be valid
unless in writing and signed by both Parties.  No waiver or default of any term
of this Agreement shall be deemed a waiver of any subsequent breach or default
of the same or similar nature.  This Agreement may not be changed except by
writing signed by both Parties.


15.           This Agreement shall be binding upon Employee and upon Employee’s
heirs, administrators, representatives, executors, trustees, successors and
assigns, and shall inure to the benefit of Releasees and each of them, and to
their heirs, administrators, representatives, executors, trustees, successors,
and assigns.


16.           For the same aforesaid consideration, it is further expressly
agreed and understood that the Parties will promptly execute any and all
documents that are reasonably necessary and appropriate to effectuate the terms
of this Agreement.


17.           For the same aforesaid consideration, it is expressly agreed and
understood that the contents of this Agreement, including its terms, any
monetary consideration paid therein, and the parties thereto, shall not be
disclosed, released or communicated to any person (except their attorneys,
spouses, and tax consultants), including natural persons, corporations,
partnerships, limited partnerships, joint ventures, sole proprietorships or
other business entities, except for the purpose of enforcing this Agreement or
any provision therein or pursuant to a lawful subpoena or except as otherwise
required by applicable law (including, without limitation, Federal securities
laws).  Each Party agrees to give reasonable notice to the other in the event
disclosure of this Agreement is sought by subpoena or otherwise.


18.           This Agreement is entered into and shall be interpreted, enforced
and governed by the law of the State of New York.  In any proceeding to enforce
this Agreement, the prevailing Party shall be entitled to costs and reasonable
attorneys’ fees.  The provisions of this Agreement are severable, and if any
part of it is found to be unlawful or unenforceable, the other provisions of
this Agreement shall remain fully valid and enforceable to the maximum extent
consistent with applicable law.


 
-4-

--------------------------------------------------------------------------------

 
 
19.           All notices and other communications hereunder shall be in writing
and shall be given by personal delivery, mailed by registered or certified mail
(postage prepaid, return receipt requested), sent by facsimile transmission,
sent by a nationally recognized overnight courier service to the parties at the
following addresses (or at such other address for a party as is specified by
like change of address):


If to the Company:
 
 
 
 
If to Employee:
Ivan Braiker, CEO
Augme Technologies, Inc.
350 7th Avenue, 2nd Floor
New York, NY  10001
 
Robert F. Hussey



20.           The Parties agree that the Agreement may be executed in multiple
originals.

 
-5-

--------------------------------------------------------------------------------

 
 
EXECUTED by the Parties on the dates set forth below.


/s/ Robert F. Hussey
Robert F. Hussey
Date:  April 5, 2013


AUGME TECHNOLOGIES, INC.


By: /s/ Ivan Braiker
Printed:  Ivan Braiker
Title:  Chief Executive Officer
Date:  April 5, 2013


HIPCRICKET, INC.


By: /s/ Ivan Braiker
Printed:  Ivan Braiker
Title:  Chief Executive Officer
Date:  April 5, 2013

 
-6-

--------------------------------------------------------------------------------

 



 
EXHIBIT A


Form of Resignation Letter
[See attached document]







 
-7-

--------------------------------------------------------------------------------

 
 
[augtlogo.jpg]
Robert F. Hussey
Chief Executive Officer
robert.hussey@augme.com
Office: 646.376.7794
Mobile: 516.313.7205



April 5, 2013




The Board of Directors
Augme Technologies, Inc.
Hipcricket, Inc.
Geos Communications IP Holdings, Inc.
350 7th Avenue, 2nd Floor
New York, NY 10001




Ladies and Gentlemen:


This letter confirms that, effective March 1, 2013, I resigned my position as
Chief Executive Officer, Corporate Secretary and Director of Augme Technologies,
Inc., a Delaware corporation, Hipcricket, Inc., a Delaware corporation, and Geos
Communications IP Holdings, Inc. a Delaware corporation (the “Company”)


I confirm that my resignation from the Company as Chief Executive Officer,
Corporate Secretary and Director, was not predicated on any disagreements or
objections as to any matter relating to the Company’s operations, policies or
practices.


Sincerely,




/s/ Robert F. Hussey
Robert F. Hussey